DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 112
Claims 13-19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
In regard to claim 13, the limitation of “replacing at least one of the plurality of modular reflective members […] based on one or more properties of the mounted light source” was not conveyed in the specification as originally filed.  At best, the specification teaches that “such reflector members are modular to accommodate different light source 42 set-up variations within chamber 18.”  See page 15 of the specification.  The scope of the claimed limitation is notably different than the specification as originally filed.  It is noted that the specification does not even include the word “property” or “properties.”
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In regard to claim 12, the scope of the limitation “based on one or more properties of the mounted light source” is unclear.  What properties are used for the basis of the selection of a replacement reflective member?
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 13-17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Bushnell et al. (US 6849233; hereinafter “Bushnell”) in view of Starkweather et al (US 2017/0340760; hereinafter “Starkweather”).
In regard to claim 13, Bushnell discloses a sterilization method comprising: providing a housing (exterior shell 106) defining an internal chamber that is bounded in part by a plurality of reflective members (reflectors 122; see Figure 1) that define reflective inner surfaces, the internal chamber including a light transmissive shelf member (“transmissive shelf”; see col. 9, line 30); positioning a first door member (door 116) on a first side of the housing, the first door member defining a first reflective inner door surface (second reflective inner surface 204) and configured to allow access to the internal chamber from the first side of the housing; positioning a second door member (hatch 130) on a second side of the housing, the second door member defining a second reflective inner door surface (first reflective inner surface 202) and configured to allow access to the internal chamber from the second 
Bushnell is silent in regard to wherein the plurality of reflective members are modular and to a step of replacing at least one of the modular members with a replacement member based on one or more properties of the mounted light source.
Starkweather discloses a sterilization method wherein UV light is emitted within a chamber 115 for disinfecting equipment.  Starkweather teaches that the various wall of the chamber may each include a respective at least one reflective member (120a-d) which are disposed on removable panels (111, 113) such that they can be replaced as desired.  Thus, it is viewed that the replaceable panels are tantamount to being modular.  Starkweather teaches that the UV lights (energy sources 122a-d) are included with the reflective members and, thus, it is viewed that the reflective member and the energy source are configured based on one or more property of the energy source (i.e. the reflective member in which the energy source is mounted upon).  See [0028] and [0038] and at least Figure 1C.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the modular panels of Starkweather for the fixed lamps and 
In regard to claims 14 and 19, Bushnell discloses wherein the first light source is configured and adapted to provide ultraviolet light for about thirty seconds or less (between 1 and 3 short pulses; see col. 15, lines 8-29) to the internal chamber to sterilize the container member.  It is further held that the second door member can be opened and the sterilized container member can be removed from the internal chamber in about 30 seconds due to the short time needed to deliver 1 to 3 short duration pulses.
In regard to claims 15-16, Bushnell further discloses a barrier (isolator walls 104) sealed to at least portions of the housing, the barrier separating a first unsterilized environment (non-sterile environment 142) from a second sterilized environment (sterile environment 141); and wherein the first door member (door 116) is positioned adjacent to the first environment, and the second door member (hatch 130) is positioned adjacent to the second environment.  See Figure 1 and col. 5, lines 30-52.
In regard to claim 17, Bushnell discloses wherein the sterilized environment is an isolator environment (“isolation chamber”; see col. 5, line 35) for processing pharmaceutical products (“pharmaceutical applications where items, such as operating instruments or pharmaceutical devices”; see col. 1, lines 30-35).

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Bushnell in view of Starkweather and Duarte (US 5958336).
In regard to claim 18, Bushnell does not explicitly disclose wherein the object 206 is a container member which houses one or more pre-sterilized medical products.
Duarte discloses a surface sterilization device which is used to pass items through from an unsterilized area into a sterile area which utilizes ultraviolet light.  Duarte teaches that pre-sterilized 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used the combined method of Bushnell and Starkweather for sterilizing the outer surface of pre-sterilized contents of containers as disclosed by Duarte for the purpose of maintaining sterile conditions in the sterile area.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY C CLEVELAND whose telephone number is (571)270-5041. The examiner can normally be reached M-F 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TIMOTHY C CLEVELAND/Primary Examiner, Art Unit 1774